Execution Version

EXHIBIT 10.79
 
FOURTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT




THIS FOURTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
entered into as of November 9, 2015, by and among VERTEX ENERGY OPERATING, LLC.,
a Texas limited liability company (“Company”), VERTEX ENERGY, INC., a Nevada
corporation (“Holdings”), the other Credit Parties signatory hereto, the Lenders
signatory hereto and GOLDMAN SACHS BANK USA, as Administrative Agent for the
Lenders (in such capacity, “Administrative Agent”) and as Collateral Agent for
the Lenders (in such capacity, “Collateral Agent”).


RECITALS


A.     Company, Holdings, the other Credit Parties, Lenders and Administrative
Agent are parties to a certain Credit and Guaranty Agreement, dated as of May 2,
2014, as amended by that certain First Amendment to Credit and Guaranty
Agreement, dated as of December 5, 2014, as amended by that certain Second
Amendment to Credit and Guaranty Agreement, dated as of March 26, 2015, and as
amended by that certain Third Amendment to Credit and Guaranty Agreement, dated
as of June 18, 2015 (as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Credit Agreement), pursuant to which the Lenders have made certain
financial accommodations available to Company; and
B.    Company has requested that the Administrative Agent and Lenders amend
certain provisions of the Credit Agreement, and subject to the terms and
conditions hereof, the Administrative Agent and the Lenders executing this
Amendment are willing to do so;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties agree as
follows:


A.
AMENDMENTS



1.Section 1.1 of the Credit Agreement is amended by adding the following new
definitions in appropriate alphabetical order:


“Fourth Amendment Effective Date” means November 9, 2015.


“Q4 2015 Amortization Date” means the earlier of (x) December 31, 2015 and (y)
the date that is one Business Day following the date on which Holdings, any of
its Subsidiaries or Bango Refining receives Net Insurance/Condemnation Proceeds
in an aggregate amount at least equal to $800,000.


2.Section 1.1 of the Credit Agreement is amended by replacing the definitions of
Consolidated Adjusted EBITDA, Consolidated Liquidity, Fixed Charge Coverage
Ratio, Fee Letter, Leverage Ratio and Subsidiary with the following:




--------------------------------------------------------------------------------






“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to (i) the sum,
without duplication, of the amounts for such period of (a) Consolidated Net
Income, plus (b) Consolidated Interest Expense, plus (c) provisions for taxes
based on income, plus (d) total depreciation expense, plus (e) total
amortization expense, plus (f) to the extent deducted in the calculation of
Consolidated Net Income, Transaction Costs, plus (g) other non Cash items
reducing Consolidated Net Income (excluding any such non Cash item to the extent
that it represents an accrual or reserve for potential Cash items in any future
period or amortization of a prepaid Cash item that was paid in a prior period),
plus (h) to the extent deducted in the calculation of Consolidated Net Income,
retention bonuses paid on or prior to December 31, 2014 in an aggregate amount
not to exceed $650,500, minus (ii) the sum, without duplication of the amounts
for such period of (a) other non Cash items increasing Consolidated Net Income
for such period (excluding any such non Cash item to the extent it represents
the reversal of an accrual or reserve for potential Cash item in any prior
period), plus (b) interest income, plus (c) other income. For the avoidance of
doubt, the provisions of Section 6.8(e) shall apply for purposes of calculating
Consolidated Adjusted EBITDA with respect to the acquisition of Capital Stock of
E-Source prior to the Closing Date, the Closing Date Acquisition and any other
Permitted Acquisitions that occur after the Closing Date, measuring the
foregoing components of Consolidated Adjusted EBITDA as if such acquisitions
occurred on the first day of the applicable period, but shall not apply with
respect to the Bango Acquisition . Notwithstanding the foregoing, (i) to the
extent that the Bango Acquisition is consummated pursuant to Section 6.9(g)(i)
with the consent of the Administrative Agent and (2) the Vertex NV EBITDA
Election Notice has been delivered, the foregoing components of Consolidated
Adjusted EBITDA shall include Vertex Refining NV, commencing with the fiscal
month for which financial statements are delivered together with such Vertex NV
EBITDA Election Notice and continuing thereafter (but not for periods prior to
such fiscal month) and (ii) to the extent that the Bango Acquisition is
consummated pursuant to Section 6.9(g)(ii), Vertex Refining NV shall be excluded
from Consolidated Adjusted EBITDA pursuant to the definition of “Subsidiary”.
Notwithstanding the foregoing, Consolidated Net Income attributable to Vertex
Refining OH shall not be included in the calculation of Consolidated Adjusted
EBITDA unless and until the requirements set forth in Section 5.15 shall have
been satisfied.


“Consolidated Liquidity” means, as of any date, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to (i) the sum of
(A) Cash-on-hand of Holdings and its Subsidiaries held in one or more Controlled
Accounts as of such date, but excluding funds in the Vertex Refining Cash
Collateral Account, plus (B) the aggregate amount that may be drawn under the
ABL Credit Agreement at such time (giving effect to any limitations on
availability contained therein), minus (ii) all accounts payable of any Credit
Party (other than any accounts payable to another Credit Party) that are overdue
by more than 75 days.






--------------------------------------------------------------------------------




“Fee Letter” means that certain amended and restated letter agreement, dated as
of the Fourth Amendment Effective Date, between Company and Administrative
Agent.


“Fixed Charge Coverage Ratio” means the ratio as of the last day of (i) the
Fiscal Quarter ending March 31, 2016 of (a) Consolidated Adjusted EBITDA for
such Fiscal Quarter, to (b) Consolidated Fixed Charges for such Fiscal Quarter,
(ii) the Fiscal Quarter ending June 30, 2016 of (a) Consolidated Adjusted EBITDA
for the two Fiscal Quarter period ending on such date, to (b) Consolidated Fixed
Charges for such two Fiscal Quarter period, (iii) the Fiscal Quarter ending
September 30, 2016 of (a) Consolidated Adjusted EBITDA for the three Fiscal
Quarter period ending on such date, to (b) Consolidated Fixed Charges for such
three Fiscal Quarter period, and (iv) any other Fiscal Quarter of (a)
Consolidated Adjusted EBITDA for the four-Fiscal Quarter period then ending, to
(b) Consolidated Fixed Charges for such four-Fiscal Quarter period.


“Leverage Ratio” means, as of any date of determination, the ratio of (i)
Consolidated Total Debt as of such date, to (ii) Consolidated Pro Forma Adjusted
EBITDA for the period of 12 consecutive fiscal months ending on such date (or if
such date of determination is not the last day of a fiscal month, for the most
recently ended period of 12 consecutive fiscal months for which financial
statements have been delivered); provided, that for the purposes of clause (ii)
above, (x) during the period commencing on March 31, 2016 and continuing through
but excluding June 30, 2016, Consolidated Pro Forma Adjusted EBITDA shall be
measured for the period of three consecutive fiscal months ending on such date,
and multiplied by four, (y) for the period commencing on June 30, 2016 and
continuing through but excluding September 30, 2016 Consolidated Pro Forma
Adjusted EBITDA shall be measured for the period of 6 consecutive fiscal months
ending on such date, and multiplied by two, and (z) during the period commencing
on September 30, 2016 and continuing through but excluding December 31, 2016,
Consolidated Pro Forma Adjusted EBITDA shall be measured for the period of 9
consecutive fiscal months ending on such date, and multiplied by 4/3.


“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Notwithstanding the foregoing, Vertex Refining NV and its Subsidiaries shall be
deemed not to be Subsidiaries of Holdings solely for purposes of the definitions
of Consolidated Adjusted EBITDA, Consolidated Capital




--------------------------------------------------------------------------------




Expenditures, Consolidated Cash Interest Expense, Consolidated Current Assets,
Consolidated Current Liabilities, Consolidated Excess Cash Flow, Consolidated
Fixed Charges, Consolidated Interest Expense, Consolidated Liquidity,
Consolidated Net Income, Consolidated Pro Forma Adjusted EBITDA, Consolidated
Total Debt, Consolidated Working Capital, Consolidated Working Capital
Adjustment, Fixed Charge Coverage Ratio and Leverage Ratio.


3.Section 1.1 of the Credit Agreement is amended by replacing the lead-in
paragraph to the definition of Permitted Acquisition with the following:


“Permitted Acquisition” means any acquisition by Company or any of its wholly
owned Guarantor Subsidiaries (other than Vertex Refining NV), whether by
purchase, merger or otherwise, of all or substantially all of the assets of, all
of the Capital Stock of, or a business line or unit or a division of, any
Person; provided,


4.Section 2.11 of the Credit Agreement is amended by replacing such Section 2.11
in its entirety with the following:


2.11
Scheduled Payments. The principal amounts of the Term Loans shall be repaid in
consecutive quarterly installments (each, an “Installment”) in the aggregate
amounts set forth below on the dates set forth below (each, an “Installment
Date”), commencing on the Q4 2015 Amortization Date:

Date
Term Loan Installments
Q4 2015 Amortization Date
$800,000
March 31, 2016 and the last day of each Fiscal Quarter ending thereafter
$800,000



Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.11, 2.12 and 2.13, as applicable; and (y) the Term
Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full in Cash no later than the Term Loan
Maturity Date.


5.Section 2.13 of the Credit Agreement is amended by replacing subsection (c)
thereof in its entirety with the following:


i.Issuance of Equity Securities. On the date of receipt by Holdings of any Cash
proceeds from a capital contribution to, or the issuance of any Capital Stock
of, Holdings or any of its Subsidiaries (other than Capital Stock issued (i)
pursuant to any employee stock or stock option compensation plan, or (ii) for
purposes approved in writing by Administrative Agent), Company shall prepay the
Term Loans in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, in each case, paid to Persons who are not Affiliates of
Holdings, including reasonable legal fees and expenses. Notwithstanding the
foregoing, no




--------------------------------------------------------------------------------




mandatory prepayment of the Term Loans shall be required (i) from the net
proceeds of the Post Close Equity Raise or (ii) to the extent that the net
proceeds from a capital contribution to, or the issuance of any Capital Stock
of, Holdings are used (w) to prepay Capital Leases in an amount not to exceed
$10,000,000 in the aggregate after the Closing Date, (x) for working capital
purposes in an amount not to exceed $5,000,000, (y) to fund the working capital
of Vertex Refining NV prior to the Vertex NV Ring Fence Termination Date or (z)
in connection with a Permitted Acquisition.
6.Section 2.13 of the Credit Agreement is further amended by replacing
subsection (g) in its entirety with the following:


(g)     Prepayment of Excess Outstanding Amounts. To the extent that (x) the
Consolidated Total Debt as of such date exceeds (y) (1) Consolidated Pro Forma
Adjusted EBITDA for the twelve month period ending on the last day of the most
recently ended fiscal month for which financial statements have been delivered
under Section 5.1(a), multiplied by (2) the maximum Leverage Ratio permitted
under Section 6.8(b) with respect to the immediately preceding Fiscal Quarter,
Company shall immediately prepay the Term Loans (or with the written approval of
the Administrative Agent, the loans outstanding under the ABL Credit Agreement)
in an amount equal to 100% of such excess; provided, however, that (i) no
prepayments under this subsection (g) shall be required from the Second
Amendment Effective Date through but excluding March 31, 2016, (ii) during the
period commencing on March 31, 2016 and continuing through but excluding June
30, 2016, for purposes of clause (y)(1) above, Consolidated Pro Forma Adjusted
EBITDA shall be measured for the three-month period ending on the last day of
the most recently ended fiscal month for which financial statements have been
delivered under Section 5.1(a), and multiplied by four, (iii) during the period
commencing on June 30, 2016 and continuing through but excluding September 30,
2016, for purposes of clause (y)(1) above, Consolidated Pro Forma Adjusted
EBITDA shall be measured for the six-month period ending on the last day of the
most recently ended fiscal month for which financial statements have been
delivered under Section 5.1(a), and multiplied by two, and (iii) during the
period commencing on September 30, 2016 and continuing through but excluding
December 31, 2016, for purposes of clause (y)(1) above Consolidated Pro Forma
Adjusted EBITDA shall be measured for the nine-month period ending on the last
day of the most recently ended fiscal month for which financial statements have
been delivered under Section 5.1(a), multiplied by 4/3.
7.Section 5.1 of the Credit Agreement is amended by replacing subsections (a)
and (b) thereof in their entirety with the following:


(a)     Monthly Reports. As soon as available, and in any event within 30 days
after the end of each month (including months which began prior to the Closing
Date), the consolidated balance sheet of Holdings and its Subsidiaries and a
consolidating balance sheet of Vertex Refining NV, in each case as at the end of
such month and the related consolidated statements of income, consolidated
statements of stockholders’ equity and consolidated statements of cash flows of
Holdings and




--------------------------------------------------------------------------------




its Subsidiaries and consolidating statements of income and cash flows of Vertex
Refining NV, in each case for such month and (commencing with the fiscal month
ending January 31, 2016) setting forth in comparative form the corresponding
figures from the Financial Plan for the current Fiscal Year, all in reasonable
detail, together with a schedule of reconciliations for any reclassifications
with respect to prior months or periods (and, in connection therewith, copies of
any restated financial statements for any impacted month or period) a Financial
Officer Certification with respect thereto and any other operating reports
prepared by management for such period;


(b)     Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter of each Fiscal Year
(including the fourth Fiscal Quarter), the consolidated balance sheet of
Holdings and its Subsidiaries and the consolidating balance sheet of Vertex
Refining NV, in each case as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings and its Subsidiaries and consolidating statements of income and cash
flows of Vertex Refining NV, in each case for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto;


8.Section 5.14 of the Credit Agreement is amended by replacing subsection (a)
thereof in its entirety with the following:


(a)    Non-Consolidation. Holdings will and will cause each of its Subsidiaries
to: (i) maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (ii) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity;
and (iii) provide that its board of directors or other analogous governing body
will hold all appropriate meetings to authorize and approve such entity’s
actions, which meetings will be separate from those of other entities. Holdings
will cause the Credit Parties not to commingle their funds or assets with those
of Vertex Refining NV, which shall maintain separate books and records, assets
and funds for all purposes, unless and until the Vertex NV Ring Fence
Termination Date occurs.


9.Section 5.15 of the Credit Agreement is amended by replacing such Section in
its entirety with the following:


5.15    Post-Closing Matters.


(a)     On or prior to forty-five (45) days following the Fourth Amendment
Effective Date, Vertex Refining OH shall take all such actions and execute and
deliver, or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements and certificates similar to those described in Sections
3.1(h) and 3.1(j), and legal opinions (including from Ohio local counsel
acceptable to




--------------------------------------------------------------------------------




the Administrative Agent), with respect to each such Material Real Estate Asset
owned or leased by Vertex Refining OH to create in favor of Collateral Agent,
for the benefit of Secured Parties, a valid and, subject to any filing and/or
recording referred to herein, perfected First Priority security interest in such
Material Real Estate Assets.


(b)     No later than forty-five (45) days following the Fourth Amendment
Effective Date, Vertex Refining OH shall take all action to cause all of its
Deposit Accounts to have become Controlled Accounts.


(c)    No later than forty-five (45) days following the Fourth Amendment
Effective Date, Vertex Refining OH shall take all action to appoint an agent in
New York City for the purpose of service of process in New York City and to have
such agent agree in writing to give Administrative Agent notice of any
resignation of such service agent or other termination of the agency
relationship.


10.Article 5 of the Credit Agreement is further amended by inserting the
following new Section 5.17 at the end thereof:


Section 5.17. Rolling Thirteen Week Cash Flow Forecast. No later than 12:00 pm
prevailing New York, New York time on November __, 2015 and no later than 12:00
pm prevailing New York, New York time on Thursday of each week thereafter,
Companies shall submit to the Administrative Agent (i) an updated thirteen-week
cash flow projection (the “Cash Flow Projections”) for Holdings and its
Subsidiaries whereby the first week shall be deleted and updated with the week
immediately succeeding the last week included in the previous report; (ii) a
detailed reconciliation analysis of actual results compared to projected results
for the prior week; and (iii) a written explanation of all material variances.
The Cash Flow Projections shall be reasonably acceptable to the Administrative
Agent in form and substance. The Credit Parties shall make their senior
management team available for a conference call with the Agents and Lenders to
discuss the Cash Flow Projections no less frequently than once every two weeks
at such times to be reasonably agreed between the Administrative Agent and
Company Representative.


11.Section 6.1 of the Credit Agreement is amended by (i) inserting “and” at the
end of clause 6.1(c)(2), (ii) deleting the reference to “and” at the end of
Section 6.1(c)(3) and replacing it with a period, and (iii) deleting Section
6.1(c)(4) in its entirety. Section 6.1 of the Credit Agreement is further
amended by deleting the final sentence of such Section.


12.Section 6.2 of the Credit Agreement is amended by replacing subsection (a)
thereof in its entirety with the following:


i.(i) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document and (ii) Liens on Collateral securing
Indebtedness permitted under Section 6.1(c) and 6.1(h) to the extent such Liens
are subject to the terms of the Intercreditor Agreement; provided, however, no
Liens on assets of Vertex Refining NV shall be permitted to secure Indebtedness
permitted under Section 6.1(c) and 6.1(h) to the extent that the Bango
Acquisition is




--------------------------------------------------------------------------------




consummated pursuant to Section 6.9(g)(ii) without the consent of the
Administrative Agent and the Liens in favor of the Collateral Agent granted by
Vertex Refining NV are released pursuant to Section 7.12;
13.Section 6.1 of the Credit Agreement is further amended by replacing
subsection (c)(2) thereof in its entirety with the following:


(2) no Indebtedness may be borrowed or incurred under the ABL Credit Agreement
if after giving effect thereto (x) any Default or Event of Default has occurred
and is continuing hereunder, (y) the aggregate loans and letters of credit
extended under the ABL Credit Agreement would exceed the Borrowing Base (as
defined in the ABL Credit Agreement as in effect on the Closing Date), or (z)
the Leverage Ratio (measuring Consolidated Pro Forma Adjusted EBITDA for the
most recently ended twelve month period for which financial statements have been
delivered) would exceed the maximum Leverage Ratio permitted under Section
6.8(b) with respect to the immediately preceding Fiscal Quarter, provided,
however, that (i) this clause (z) shall be suspended and have no effect from the
Second Amendment Effective Date through but excluding March 31, 2016, (ii)
during the period commencing on March 31, 2016 and continuing through but
excluding June 30, 2016, for purposes of this clause (2), Consolidated Pro Forma
Adjusted EBITDA shall be measured for the three-month period ending on the last
day of the most recently ended fiscal month for which financial statements have
been delivered under Section 5.1(a), multiplied by four, (iii) during the period
commencing on June 30, 2016 and continuing through but excluding September 30,
2016, for purposes of this clause (2), Consolidated Pro Forma Adjusted EBITDA
shall be measured for the six-month period ending on the last day of the most
recently ended fiscal month for which financial statements have been delivered
under Section 5.1(a), multiplied by two, and (iv) during the period commencing
on September 30, 2016 and continuing through but excluding December 31, 2016,
for purposes of this clause (2), Consolidated Pro Forma Adjusted EBITDA shall be
measured for the nine-month period ending on the last day of the most recently
ended fiscal month for which financial statements have been delivered under
Section 5.1(a), multiplied by 4/3,


14.Section 6.7 of the Credit Agreement is amended by replacing subsections (b)
and (c) thereof in their entirety with the following:


i.equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in any wholly owned Guarantor Subsidiary
of Company; provided, that prior to the Vertex NV Ring Fence Termination Date,
no Investment may be made in Vertex Refining NV other than equity Investments
funded from the Vertex Refining Cash Collateral Account in accordance with
Section 5.14(b) or from the net cash proceeds from contemporaneous equity
issuances by Holdings;
ii.intercompany loans to the extent permitted under Section 6.1(b) and subject
to the final paragraph of Section 6.1, provided, that prior to the Vertex NV




--------------------------------------------------------------------------------




Ring Fence Termination Date, no intercompany loans may be made to Vertex
Refining NV;
15.Section 6.8 of the Credit Agreement is amended by replacing subsections (a),
(c) and (d) thereof in their entirety with the following:


(a)Fixed Charge Coverage Ratio. Holdings shall not permit the Fixed Charge
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending March 31, 2016, to be less than the correlative ratio
indicated:


Fiscal Quarter
Fixed Charge Coverage Ratio
For the Fiscal Quarter ending March 31, 2016
1.10:1.00
For the Fiscal Quarter ending June 30, 2016
1.10:1.00
For the Fiscal Quarter ending September 30, 2016
1.20:1.00
For the Fiscal Quarter ending December 31, 2016
1.20:1.00
For the Fiscal Quarter ending March 31, 2017 and each Fiscal Quarter ending
thereafter
1.25:1.00





(c) Consolidated Adjusted EBITDA. If, as at the end of any Fiscal Quarter,
beginning with the Fiscal Quarter ending March 31, 2016, the aggregate
outstanding principal amount of the Term Loan is greater than or equal to
$15,000,000, Holdings shall not permit Consolidated Adjusted EBITDA as at the
end of such Fiscal Quarter to be less than the correlative number below:


Fiscal Quarter
Consolidated
Adjusted EBITDA
For the Fiscal Quarter ending March 31, 2016
$1,750,000
For the Fiscal Quarter ending June 30, 2016
$3,500,000
For the Fiscal Quarter ending September 30, 2016
$5,250,000
For the Fiscal Quarter ending December 31, 2016 and each Fiscal Quarter ending
thereafter
$7,000,000



For the purposes of determining compliance with this Section 6.8(c),
Consolidated Adjusted EBITDA as at the end of any Fiscal Quarter shall be equal
to (i) with respect




--------------------------------------------------------------------------------




to the Fiscal Quarter ending on March 31, 2016, Consolidated Adjusted EBITDA for
the Fiscal Quarter ending on such date, (ii) with respect to the Fiscal Quarter
ending on June 30, 2016, Consolidated Adjusted EBITDA for the two Fiscal Quarter
period ending on such date, (iii) with respect to the Fiscal Quarter ending on
September 30, 2016, Consolidated Adjusted EBITDA for the three Fiscal Quarter
period ending on such date and (iv) with respect to any other Fiscal Quarter,
Consolidated Adjusted EBITDA for the period of four consecutive Fiscal Quarters
ending on such date. For purposes of clarity, the minimum Consolidated Adjusted
EBITDA covenant set forth above is not tested on September 30, 2015 or December
31, 2015.


(d) Minimum Consolidated Liquidity. Holdings shall not permit Consolidated
Liquidity to be less than (i) $500,000 at any time from and after the Fourth
Amendment Effective Date and on or prior to December 31, 2015, (ii) $750,000 at
any time after December 31, 2015 and on or prior to March 31, 2016, and (iii)
$1,000,000 at any time after March 31, 2016.


16.    Section 6.9 of the Credit Agreement is amended by replacing subsections
(a) and (i) thereof in its entirety with the following:


i.any Subsidiary of Holdings may be merged with or into Company or any Guarantor
Subsidiary, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Company or any Guarantor Subsidiary; provided, that (x) in the case of such a
merger, Company or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person and (y) unless and until the Vertex NV Ring Fence
Termination Date has occurred, in no event shall Vertex Refining NV be merged
with or into Holdings or any of its other Subsidiaries, be liquidated, wound up
or dissolved, or have all or any part of its business, property or assets
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to Holdings or any of its other Subsidiaries;
(i)    other Investments made by any Credit Party after the Closing Date in an
aggregate amount not to exceed at any time $100,000; provided that this
subsection (i) shall not be available for Permitted Acquisitions or any
Investment in ESource or, prior to the Vertex NV Ring Fence Termination Date,
Vertex Refining NV.
17.    Section 6.11 of the Credit Agreement is amended by replacing such Section
in its entirety with the following


6.11 Sales and Lease‑Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party (a) has sold or transferred or is to sell or to transfer
to any other Person (other




--------------------------------------------------------------------------------




than Holdings or any of its Subsidiaries), or (b) intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by such Credit Party to any Person (other than Holdings or
any of its Subsidiaries) in connection with such lease; provided, that, unless
and until the Vertex NV Ring Fence Termination Date occurs, Vertex Refining NV
shall not sell and lease back any property with Holdings or any of its other
Subsidiaries.
18.    Section 8.1(c) of the Credit Agreement is hereby amended by inserting
“Section 5.15, Section 5.17” immediately after the reference “Section 5.14”.


B.
RELEASE



1.In consideration of, among other things, Administrative Agent’s, Collateral
Agent’s and the Lenders’ execution and delivery of this Agreement, each of
Company and the other Credit Parties, on behalf of itself and its agents,
representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, the “Releasors”), hereby
forever agrees and covenants not to sue or prosecute against any Releasee (as
hereinafter defined) and hereby forever waives, releases and discharges, to the
fullest extent permitted by law, each Releasee from any and all claims
(including, without limitation, crossclaims, counterclaims, rights of set-off
and recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs, expenses or claims whatsoever, that
such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity (collectively, the “Claims”), against Administrative
Agent, Collateral Agent and the Lenders party hereto in any capacity and their
respective affiliates, subsidiaries, and their respective successors and assigns
and each and all of the officers, directors, employees, agents, attorneys,
advisors and other representatives of each of the foregoing (collectively, the
“Releasees”), based in whole or in part on facts, whether or not now known,
existing on or before the date hereof, that relate to, arise out of or otherwise
are in connection with: (i) any or all of the Credit Documents or transactions
contemplated thereby or any actions or omissions in connection therewith or (ii)
any aspect of the dealings or relationships between or among Company and the
other Credit Parties, on the one hand, and any or all of Administrative Agent,
Collateral Agent or the Lenders party hereto, on the other hand, relating to any
or all of the documents, transactions, actions or omissions referenced in clause
(i) hereof. In entering into this Agreement, Company and each other Credit Party
consulted with, and has been represented by, legal counsel and expressly
disclaims any reliance on any representations, acts or omissions by any of the
Releasees and hereby agrees and acknowledges that the validity and effectiveness
of the releases set forth above do not depend in any way on any such
representations, acts and/or omissions or the accuracy, completeness or validity
thereof. The provisions of this Section shall survive the termination of this
Amendment, the Credit Agreement, the other Credit Documents and payment in full
of the Obligations.


2.Company and other Credit Parties each hereby agrees that it shall be, jointly
and severally, obligated to indemnify and hold the Releasees harmless with
respect to any and all liabilities, obligations, losses, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by the Releasees, or any of them, whether direct, indirect
or consequential, as a result of or arising from or relating to any proceeding
by or on behalf of any




--------------------------------------------------------------------------------




Person, including, without limitation, the respective officers, directors,
agents, trustees, creditors, partners or shareholders of Company, any other
Credit Party, or any of their respective Subsidiaries, whether threatened or
initiated, in respect of any claim for legal or equitable remedy under any
statue, regulation or common law principle arising from or in connection with
the negotiation, preparation, execution, delivery, performance, administration
and enforcement of the Credit Agreement, the other Credit Documents, this
Amendment or any other document executed and/or delivered in connection herewith
or therewith; provided, that neither Company nor any other Credit Party shall
have any obligation to indemnify or hold harmless any Releasee hereunder with
respect to liabilities to the extent they result from the gross negligence or
willful misconduct of that Releasee as finally determined by a court of
competent jurisdiction. If and to the extent that the foregoing undertaking may
be unenforceable for any reason, Company and other Credit Parties each agrees to
make the maximum contribution to the payment and satisfaction thereof that is
permissible under applicable law. The foregoing indemnity shall survive the
termination of this Amendment, the Credit Agreement, the other Credit Documents
and the payment in full of the Obligations.


3.Each of Company and other Credit Parties, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by Company or any other Credit Party pursuant to Section B(1) hereof.
If Company, any other Credit Party or any of its successors, assigns or other
legal representatives violates the foregoing covenant, Company and other Credit
Parties, each for itself and its successors, assigns and legal representatives,
agrees to pay, in addition to such other damages as any Releasee may sustain as
a result of such violation, all attorneys’ fees and costs incurred by any
Releasee as a result of such violation.


C.
CONDITIONS TO EFFECTIVENESS



Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, including, without limitation, the
amendments contained in Section A, and the Company shall have no rights
hereunder until satisfaction of the following conditions precedent:


1.The Administrative Agent and Lenders shall have received each of the following
documents, each dated as of the date hereof and in form and substance
satisfactory to the Administrative Agent and Lenders:


a.executed counterparts to this Amendment from Company, each of the Guarantors,
Vertex Refining OH and the Lenders;


b.executed counterparts of the Counterpart Agreement from Vertex Refining OH;


c.executed counterparts of the Pledge Supplement from Vertex Refining OH,
together with all related Supplements to Schedules to the Pledge and Security
Agreement;






--------------------------------------------------------------------------------




d.evidence satisfactory to Collateral Agent of the compliance by Vertex Refining
OH of its obligations under the Pledge and Security Agreement and the other
Collateral Documents (including, without limitation, its obligations to
authorize or execute, as the case may be, and deliver UCC financing statements,
and originals of securities, instruments and chattel paper as provided therein);
and


e.a completed Collateral Questionnaire with respect to Vertex Refining OH, dated
as of the Fourth Amendment Effective Date, executed by an Authorized Officer of
Vertex Refining OH, together with all attachments contemplated thereby,
including (A) the results of a recent search, by a Person satisfactory to
Collateral Agent, of all effective UCC financing statements (or equivalent
filings) made with respect to any personal or mixed property of Vertex Refining
OH in the jurisdictions specified in the Collateral Questionnaire, together with
copies of all such filings disclosed by such search, and (B) UCC termination
statements (or similar documents) duly executed by all applicable Persons for
filing in all applicable jurisdictions as may be necessary to terminate any
effective UCC financing statements (or equivalent filings) disclosed in such
search (other than any such financing statements in respect of Permitted Liens);


f.executed counterparts of the 2nd Amended and Restated Fee Letter from Company;
and


g.an consent to this Amendment and the transactions contemplated hereby from the
ABL Agent.


2.The Administrative Agent shall have received originally executed copies of the
favorable written opinions of Reinhart Boerner Van Deuren, S.C., counsel to
Vertex Refining OH, as to the documents referenced in Section 1 above and such
other matters as Administrative Agent may reasonably request, dated as of the
Fourth Amendment Effective Date, and otherwise in form and substance reasonably
satisfactory to Administrative Agent.


3.The Administrative Agent shall have received (a) either sufficient copies of
each Organizational Document executed and delivered by Vertex Refining OH, and,
to the extent applicable, certified as of a recent date by the appropriate
governmental official, each dated the Fourth Amendment Effective Date or a
recent date prior thereto; (b) signature and incumbency certificates of the
officers of Vertex Refining OH executing the Amendment and the other documents
contemplated hereby to which it is a party; (c) resolutions of the Board of
Directors or similar governing body of Vertex Refining OH approving and
authorizing the execution, delivery and performance of this Amendment and the
other documents contemplated hereby, certified as of the Fourth Amendment
Effective Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; and (d) a good standing
certificate from the applicable Governmental Authority of Vertex Refining OH’s
jurisdiction of formation and in each jurisdiction in which it is qualified as a
foreign limited liability company to do business, each dated a recent date prior
to the Fourth Amendment Effective Date.


4.The Administrative Agent shall have received copies (certified by an
Authorized Officer of the Company) of all amendments, joinders and supplements
to the ABL Credit Agreement and related “Loan Documents” (as defined in the ABL
Credit Agreement) related thereto, all in




--------------------------------------------------------------------------------




form and substance reasonably satisfactory to Administrative Agent, to the
extent required thereunder or under the Intercreditor Agreement, including
without limitation those required in order to grant a Lien in the Collateral of
Vertex Refining OH pledged to the Administrative Agent hereunder.


5.The Administrative Agent shall have received a certificate from Company’s
insurance broker or other evidence satisfactory to it that all insurance
required to be maintained pursuant to Section 5.5 of the Credit Agreement with
respect to Vertex Refining OH is in full force and effect, together with
endorsements naming Collateral Agent, for the benefit of Secured Parties, as
additional insured and loss payee thereunder to the extent required under
Section 5.5 of the Credit Agreement.


6.The Administrative Agent shall have received reimbursement or payment of its
costs and expenses incurred in connection with this Amendment or the Credit
Agreement (including reasonable fees, charges and disbursements of counsel to
Administrative Agent).




D.
REPRESENTATIONS



To induce the Lenders, Collateral Agent and Administrative Agent to enter into
this Amendment, each Credit Party hereby represents and warrants to the Lenders,
Collateral Agent and Administrative Agent that:


1.Each of Holdings and its Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, (b) has
all requisite power and authority to enter into this Amendment and to carry out
the transactions contemplated hereby, and (c) is qualified to do business and in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.


2.The execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of each Credit Party that is a
party thereto.


3.The execution, delivery and performance by Credit Parties of this Amendment
and the consummation of the transactions contemplated hereby do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, any of the Organizational
Documents of Holdings or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Holdings or any of
its Subsidiaries; (b) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of Holdings or any of its Subsidiaries; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of Secured Parties); or (d)
require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Holdings or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the date hereof and disclosed in writing to Lenders.




--------------------------------------------------------------------------------






4. The execution, delivery and performance by Credit Parties of this Amendment
and the consummation of the transactions contemplated hereby do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority.


5. This Amendment has been duly executed and delivered by each Credit Party and
is the legally valid and binding obligation of such Credit Party, enforceable
against such Credit Party in accordance with its respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.


6.After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Credit Documents are true and
correct in all material respects on and as of the date hereof to the same extent
as though made on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects on and as of such earlier date, and no Default or Event of Default has
occurred and is continuing as of the date hereof.


7.After giving effect to the documents delivered pursuant to Section 3 above,
all Subsidiaries of Holdings are Guarantors, other than the Company.


E.
OTHER AGREEMENTS



1.    Continuing Effectiveness of Loan Documents. As amended hereby, all terms
of the Credit Agreement and the other Credit Documents shall be and remain in
full force and effect and shall constitute the legal, valid, binding and
enforceable obligations of the Credit Parties party thereto, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability. To the extent any terms and conditions in any of the
other Credit Documents shall contradict or be in conflict with any terms or
conditions of the Credit Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified and amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified and amended
hereby. Upon the effectiveness of this Amendment such terms and conditions are
hereby deemed modified and amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified and amended hereby. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, nor constitute a waiver of any provision
of the Credit Agreement. This Amendment shall constitute a Credit Document for
all purposes of the Credit Agreement.


2.    Reaffirmation of Guaranty. Holdings and each other Guarantor consents to
the execution and delivery by the Company of this Amendment and the consummation
of the transactions described herein, and ratifies and confirms the terms of the
Guaranty to which such Guarantor is a party with respect to the Indebtedness now
or hereafter outstanding under the Credit Agreement as amended hereby and all
promissory notes issued thereunder. Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other




--------------------------------------------------------------------------------




document evidencing any Indebtedness of Company to the Lenders or any other
Obligation of Company, or any actions now or hereafter taken by the Lenders with
respect to any Obligation of Company, the Guaranty to which any Guarantor is a
party (i) is and shall continue to be a primary obligation of such Guarantor,
(ii) is and shall continue to be an absolute, unconditional, continuing and
irrevocable guaranty of payment, and (iii) is and shall continue to be in full
force and effect in accordance with its terms. Nothing contained herein to the
contrary shall release, discharge, modify, change or affect the original
liability of each Guarantor under the Guaranty to which such Guarantor is a
party.


3.    Acknowledgment of Perfection of Security Interest. Each Credit Party
hereby acknowledges that, as of the date hereof, the security interests and
Liens granted to Collateral Agent and the Lenders under the Credit Agreement and
the other Credit Documents, including, without limitations, Liens granted under
the Mortgages, are in full force and effect, are properly perfected and are
enforceable in accordance with the terms of the Credit Agreement and the other
Credit Documents.


4.    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.


5.    No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement and the other
Credit Documents or an accord and satisfaction in regard thereto.


6.    Costs and Expenses. The Company agrees to pay on demand all costs and
expenses of Administrative Agent in connection with the preparation, execution
and delivery of this Amendment, including, without limitation, the reasonable
fees and out-of-pocket expenses of outside counsel for Administrative Agent with
respect thereto.


7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.


8.    Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns. No third party beneficiaries are intended in
connection with this Amendment.


9.    Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.


[remainder of page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.


VERTEX ENERGY OPERATING, LLC




By:     /S/ Benjamin P. Cowart
Name: Benjamin P. Cowart
Title: President and Chief Executive Officer




VERTEX ENERGY, INC.




By:     /S/ Benjamin P. Cowart
Name: Benjamin P. Cowart
Title: President and Chief Executive Officer




VERTEX ACQUISITION SUB, LLC




By:     /S/ Benjamin P. Cowart
Name: Benjamin P. Cowart
Title: President and Chief Executive Officer




VERTEX MERGER SUB, LLC




By:     /S/ Benjamin P. Cowart
Name: Benjamin P. Cowart
Title: President and Chief Executive Officer




VERTEX REFINING NV, LLC




By:     /S/ Benjamin P. Cowart
Name: Benjamin P. Cowart
Title: President and Chief Executive Officer





FOURTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT AND WAIVER



--------------------------------------------------------------------------------




VERTEX REFINING LA, LLC




By:     /S/ Benjamin P. Cowart
Name: Benjamin P. Cowart
Title: President and Chief Executive Officer




VERTEX REFINING OH, LLC




By:     /S/ Benjamin P. Cowart
Name: Benjamin P. Cowart
Title: President and Chief Executive Officer




CEDAR MARINE TERMINALS, LP




By:     /S/ Benjamin P. Cowart
Name: Benjamin P. Cowart
Title: Authorized Signatory




CROSSROAD CARRIERS, L.P.




By:     /S/ Benjamin P. Cowart
Name: Benjamin P. Cowart
Title: Authorized Signatory




VERTEX RECOVERY, L.P.




By:     /S/ Benjamin P. Cowart
Name: Benjamin P. Cowart
Title: Authorized Signatory




H & H OIL, LP.




By:     /S/ Benjamin P. Cowart
Name: Benjamin P. Cowart

FOURTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT AND WAIVER



--------------------------------------------------------------------------------




Title: Authorized Signatory




VERTEX II GP, LLC




By:     /S/ Benjamin P. Cowart
Name: Benjamin P. Cowart
Title: Authorized Signatory




GOLDEN STATE LUBRICANTS WORKS, LLC




By:     /S/ Benjamin P. Cowart
Name: Benjamin P. Cowart
Title: Authorized Signatory













FOURTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT AND WAIVER



--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, a New York State-Chartered Bank, as Administrative Agent
and Collateral Agent




By:     /s/ Stephen Hipp            
Name: Stephen Hipp    
Title: Authorized Signatory




GOLDMAN SACHS SPECIALTY LENDING HOLDINGS, INC., as a Lender




By:     /s/ Stephen Hipp            
Name: Stephen Hipp    
Title: Authorized Signatory


